DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments filed on 09/07/2021 with respect to the amendments of claims 1, 18, and 19 have been fully considered, and are persuasive. Therefore, claims 1-21 are allowed over prior art of record. The arguments of claim 23 are not persuasive.
	Regarding claim 23, applicant argued that Schmidt does not disclose the isolator includes a flexible cover for retaining at least some of the destructive component of the isolator when the destructive component destructs.
	Examiner respectfully disagrees with the argument. Schmidt discloses the isolator (such as a device 3) includes a flexible cover (such as the shell 13, shown in figures 1-2, configured to be expandable) for retaining at least some of the destructive component (an explosive component 11) of the isolator when the destructive component destructs. Thus, applicant’s arguments do not distinguish over the Schmidt reference.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 23-24, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Krause (USPN 5,400,207) in view of Schmidt (USPN 5,650,772).
	Regarding claims 23, 27, Krause discloses an electrical system (see figure 1) comprising:
an electrical conductor (18) for carrying an electrical current;
a surge device (a surge arrester 14) configured to conduct at least some of the electrical current based on the occurrence of a first predetermined condition (see col. 3, lines 56-63);
an isolator (12) configured to conduct at least some of the electrical current, wherein the isolator includes a destructive component (such as an
explosive charge) that destructs when a second predetermined condition is satisfied (e.g. see col. 3, 4, lines 63-4).
	Krause does not explicitly disclose the isolator as claimed.
	Schmidt discloses a surge protection device comprises an isolator (3) includes a flexible cover (a shell 13 configured to be expandable, see figures 1-2) for retaining at least some of the destructive component (such as fragments) of the isolator when the destructive component destructs (see col. 2, lines 3-5, col. 3, lines 60-65).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified an isolator of Krause to incorporate a flexible cover as disclosed by Schmidt in order to trap fragments during destruction so that avoiding any consequential damage.
Regarding claim 24, Krause discloses wherein the isolator (12) includes a first electrical connector (26) coupled to the electrical conductor (18) and a second electrical connector (28) coupled to the surge device (14)(see figure 1).
Allowable Subject Matter
3.	Claims 1-21, 26 are allowed over prior art of record. 
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A disconnector device comprising: a housing containing the isolator and the sleeve in the un-extended position, wherein the sleeve has a first length in the un-extended position and has a second length in the extended position, the second length being greater than the first length as recited in claim 1.
A method of interrupting an electrical connection with a disconnector device, the method comprising: moving a sleeve coupled to the isolator and between at the first terminal and at the second terminal from an un-extended position to an extended position; and destructing or extending a housing coupled to the isolator at the first terminal and at the second terminal when the sleeve moves from the un-extended position to the extended position as recited in claim 18.
A disconnector device comprising: the first terminal and the second terminal pass through an upper sleeve connector and a lower sleeve connector, respectively, and wherein the sleeve is connected to the upper sleeve connector and the lower sleeve connector after operation of the isolator as recited in claim 19.
Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/Primary Examiner, Art Unit 2836